In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-367 CR

____________________


MERLE DEAN BLACKWILL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 96-01-00085-CR




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Merle Dean Blackwill, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record.  No opinion has issued in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.
								PER CURIAM

Opinion Delivered March 4, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.